Citation Nr: 1004151	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO. 06-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of overpayment of disability pension 
benefits in the amount of $16,210.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from March 1965 through 
January 1966. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking a waiver of overpayment of pension 
benefits in the amount of $16, 210.00. The Board has reviewed 
the Veteran's claims folder and determines that it is 
incomplete, thus making it impossible for the Board to decide 
this issue at this time.

The only documents contained in the claims folder with regard 
to the issue of a waiver are the June 2005 decision, July 
2005 notice of disagreement, November 2005 VA memorandum 
affirming the decision, December 2005 Statement of the Case 
(SOC), January 2006 Substantive Appeal, and January 2010 
Written Brief Presentation. 

No evidence showing creation of an overpayment is in the 
claims folder. The notice to the Veteran of overpayment which 
is dated in October 2004 is in the claims folder, but it 
refers to a recently sent letter which is not of record.  In 
addition, as the Veteran's representative correctly points 
out, neither the VA's Notice of Rights and Obligations to the 
Veteran (which was an enclosure with the October 2004 
letter), nor the Veteran's June 21, 2005, annual financial 
statement are in the claims folder. These records are 
mentioned in the decision and SOC, but were not forwarded to 
the Board with the claims folder. 

This matter must be remanded so that the record can be 
completed prior to the Board's review.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all 
relevant evidence related to the Veteran's 
request for a waiver of overpayment of 
pension in the amount of $16,210, 
including but not limited to evidence 
showing creation of an overpayment, VA's 
Notice of Rights and Obligations to the 
Veteran, and the Veteran's June 21, 2005, 
annual financial statement.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


